TABLE DE MATIERES

1.1. PRESENTATION DE L'ONANTRA.

Let LOCALISATION DUFFITREEORESTIER: SE. an de REA

1.4, CLIMAT ET GEOGRAPHIE DE LA ZONE

1.4. CONTEXTE SOCIO-ECONOMIQUE.

RSTTUATON DE POECUPATION DISOLE LR LE Rata ttan dee ne donne 10

1.7. LISTE DES ESSNCE FORESTIERES EXPLOITÉES PAR L'ONATRA.

2.PROCESSUS D'AMENAGEMENT ET DE CERTIFICATION VOULU PAR LA SCPT ET VISION SUR
EAGESTION DURABLE mme. …14

2.1. ELABORATION DU PLAN D'AMENANGEMEN

2.2. VERS LA CERTIFICATION DE LA LEGALITE DU BOIS ET DE GESTION DURABLES DES

3.1. PROGRAMMATION DE L'EXPLOITATION FORESTIERE SUR LES 4 PREMIERES
ASSIETRES anneau copines es donnant 37
3.2. REGLES D'INTERVENTION EN MILIEU FORESTIER.................... 7

4. PROGRAMME RATTACHE A LA GA

5. SYNTHESE GENERALE DU PLAN DE GESTION SUR 4 ANS

SMCHRONOGRAMME DES ACTIVITES érnnnnietrmtemendonlisiae tt nee 70
5.2. PROGRAMME D'EXPLOITATION INDUSTRIELLE ET SOCIALE nur 72

5.3. ORGANISATION DE LA BASE VIE.

1. INTRODUCTION

La Société Commerciale de Transport et des Ports « SCTP »
ou l’ex-ONATRA (Office National de Transport), est une société de
l'Etat congolais, connue pour le transport des marchandises et des
hommes ; spécialement par bateau et par train. Cette grande
entreprise nationale a également en son sein d’autres branches
d'activités. C’est le cas de l’exploitation forestière des bois d'œuvre .Le
Plan de gestion de la Garantie d’Approvisionnement (GA) Oshwe est
rédigé dans le cadre du Projet de processus d'Aménagement de la
concession forestière de la société ONATRA, conformément à l’Arrêté
n°028/CAB/MIN/ECN-T/27/JEB/08 du 11 août 2008 fixant les
modèles des contrats de concession d'exploitation des produits
forestiers et des cahiers des charges y afférent. La période couvrant le

présent plan de gestion est de 2013 à 2016.

Nous nous conformons aux prescrits des exigences légales

suivant :

# L'arrêté ministériel n° 028/CAB/MIN/ECN-T/27/JEB/08
fixant les modèles de contrat de concession d’exploitation des
produits forestiers et de cahier des charges y afférent en date
du 11août 2008 (dans son annexe 1, articles 1, 10 et 14) ;

# Et aux guides opérationnelles émis par l'administration
forestière de la RDC.
réglemente le processus d'aménagement dans notre pays
L'exploitation des produits forestiers, dans le respect des
écosystèmes forestiers garantit la pérennité du massif forestier et
assure le développement économique, social de la population.
Pour réaliser ce travail, nous intégrerons les éléments ci-
après :
+ les activités forestières réalisées dans la concession :
+ les activités et étapes prévues pour l’accomplissement du Plan
d'aménagement forestier ;
# le dialogue participatif entre l’entreprise et la population pour

un cahier des charges définis.
1.1. PRESENTATION DE L’ONATRA

La branche forestière de lONATRA a vue le jour depu
1991, L'établissement a Son siège ici à Kinshasa au sein de
installations de la SCTP (ex-ONATRA) ; plus précisément au niveau c
la centrale,

L'établissement est titulaire du titre forestier Garanti

d’approvisionnement N°004/91 jugé convertible En contrat de

jusqu'à la route d'intérêt générale Oshwe - Yuki état, de la
rivière Losomo jusqu'à son Point de rencontre avec le

Sentier qui relie les localités Yuki - Kengundu et Isoko.
*.
La

Au sud: par la rivière Kasaï, la partie comprise entre les
rivières MUSINA et MANGOLI.
A l'Est : par la rivière MANGOLI, dès son embouchure dans

+.
Lo

la rivière KASAI, jusqu’à sa source ; de là tracer une ligne
droite jusqu’au croisement des rivières LOILO et LOSOMO,
suivre cette dernière jusqu’à sa source qu'il faut rejoindre
par une ligne droite le sentier de BUYENGA avec la route
d'un intérêt général OSHWE-YUKI-ETAT.

* A l’Ouest : de l’embranchement de la rivière MAUSINA avec
la rivière KASAÏ, tracer une ligne droite jusqu’à la localité
de YUKI - KENGUNDU, de ce point suivre le sentier vers la
localité ISOKO jusqu’à son croisement avec le sentier
BAYENGA avec la route d'intérêt général ISOKO-YUKI
ETAT.

1.3. CLIMAT ET GEOGRAPHIE DE LA ZONE CONCERNEE

La GA se situe dans la cuvette centrale du Bassin du
Congo. Cela correspond à l’une des zones les plus humides de la

région.

# Relief : les 4 AAC sont situé sur un relief caractérisé par une
topographie peu accidenté et au sol marécageux sous
l'influence de la rivière Kasai, présentant un plateau qui va
rarement à plus de 1000 m d'altitude.

‘“ La végétation : compte tenu des conditions climatiques et du
relief, la concession est caractérisée par une végétation du

5
type de foret tropicale dense ; localement marécageux

# Climat : le climat est soumis à un climat équatorial chaud et
humide. La température annuelle moyenne est d'environ 25
°C. Les précipitations annuelles dépassent 1200 mm dans la
région.

* Hydrographie : la concession est baignée par la rivière Kasai.
D’autres importantes cours d’eau se jettent sur celle là, nous

citons le cas de : la Lulo, la Mongoli, Musima …

1.4. CONTEXTE SOCIO-ECONOMIQUE

Province:Bandundu
District: Mai -
ndombe
Territoire: Oshwe

Secteur: Lukeni
Groupement:
Batite
Village: Bonkoto

Secteur: Kangara
| Groupement: Bolie
Village: Bwanda

Village: Kangonda

Village: Yuki

Comme le montre le schéma, nous pouvons situer
administrativement la concession forestière de l'ONATRA de la

manière suivante :

Province : BANDUNDU

District : MAI NDOMBE
Territoire : OSHWE

Secteurs : LUKENI et KANGARA

Les 4 AAC sont situées dans deux secteurs : celui de LUKENI avec

Le groupement BATITO ; composé des villages de :

+ YUKI,
* KANGONDA,
“ BONKOTO et autres
Le groupement de KANGARA
BWANDA Selon nos données

population d'environ 8550 habitants, représentés selon le tableau ci

a comme village témoin

de recensement, on compte une

après :

VILLAGE GROUPEMENT! SECTEUR |TERRITOIRE HABITANT
YUKI BATITO LUKENI OSHWE 6000
KANGONDA | BATITO LUKENI 650
BONKOTO | BATITO LUKENI 400
BWANDA BOLIE KANGARA 1500

Les populations qui y habitent appartiennent à l’ethnie
KUNDO. La population riveraine habitant la concession forestière est
habitants. Baigné par la rivière Kasaï le milieu ne présente pas les
problèmes d’enclavement. Les principales activités des communautés

locales sont : agriculture, la pèche et la chasse.

1.1.1. Espace pour les cultures vivrières
En ce qui concerne les cultures vivrières de la population,
les espaces sont aménagés et réservé d’au moins 50 m2 par ménage
par la société pour les activités agricoles. Ainsi les travailleurs ont des
arrangements particuliers avec les chefs des terres pour avoir un
lopin de terre pour les activités agricoles.
1.1.2. Utilisations des ressources naturelles
Du fait qu'il y a plusieurs villages tels que dans la G.A de la
Compagnie des bois, les champs des populations locales qui s'y
trouvent sont considérés par la société pendant l'exploitation. Les
sites sacrés des villages riverains sont localisés et délimités avant
toutes exploitations.
1.1.3. Autres activités socio - économiques
> Les activités commerciales sont moindres. Coté infrastructure, il
existe deux écoles primaire et secondaire construit par la société
et un poste de santé dans la localité où se trouve la base — vie de
la société. Les villages ci-haut nommés sont reliés à la cité
d'Oshwe par une route qui nécessite les travaux de
réhabilitation. Dans le milieu, il existe un peu de centre de

8
santé.
> Infrastructures existantes
1. Secteur de LUKENI
a) Groupement BATITO

e 3 écoles : village YUKI

+ 2terrains de football :
+ village KANGONDA
+ village BANKOTO
+ village YUKI
+ village KANGONDA

+ On a en plus à YUKI :
+ 1 marché
e centre de santé
+ 1 source d’eau améliorée
+ _1 piste d'atterrissage des petits porteurs
2. Secteur de KANGARA
b) Groupement BOLIE
+ Village BWANDA, il y a les
infrastructures suivant :
e lécole,
+ 1 centre de santé,

+ 1 marché

Toutes ces réalisations sont l’œuvre de l'ONATRA. Il existe
également une route d'intérêt général qui relie YUKI à OSHWE ; celle-

ci est régulièrement entretenue par la société.
1.5 SITUATION DE L’OCCUPATION DU SOL

La carte en annexe donne toute la situation relative à

l'occupation du sol.

Tableau 1 : Synthèse de la pré-stratification de la GA 004/91
d’ONATRA

Type de terrain Surface/Ha % du total
Terrains forestiers | 74 023 61
| productifs

Terrains Non | 47 191 89
productifs

Superficie totale 121 214 100

Territoire de Oshwe /Province de Bandundu. Sup:121 214 Ha

Des toutes les strates, la zone marécageuse est la plus importante
compte tenu de la situation de la concession dans la cuvette centrale,
milieu de basse altitude.

Cela ne dit pas que le foret est pauvre car la partie occupé
par la terre ferme englobe les forets primaire, secondaire adulte et
secondaire jeune ayant des essences forestières importante tel que :

Wenge, Sapelli, Sipo, Iroko, Tiama, Kosipo et autres.

10
1.6 BREF HISTORIQUE DES ACTIVITES FORESTIERES PASSEES SUR
LE TITRE FORESTIER

Les activités de l’ exploitation forestière ont commencées sur le site
depuis 1991.En plus des traditionnelles occupations de la société, à
savoir le transport des biens et des hommes la SCTP a également une
concession forestière doublée d’une unité de transformation sur la
localité de YUKI. Suite a des difficultés conjoncturelles que connait
l'ensemble de notre entreprise, nous arrivons pas à réaliser les
performances du passée. Néanmoins, toutes les dispositions sont
prises pour la relance de l’exploitation forestière et de la scierie, Nous
sommes à mesure de vous donner les statistiques de production
jusqu’en 2007. En effet, les années qui ont suivies n’ont pas connues

des activités notables.

La carte en annexe présente les lieux d'exploitation faite les années
passées, il se dégage que la majeur partie de la concession est à
exploiter et renferme beaucoup des richesses en terme des bois

d'œuvre et autres produits forestiers non ligneux (PENL).

11
Tableau 3: Tableau 2 : statistiques de production de 2003 à 2007(volume en m°)

ESSENCES | 2003 2004 2005 2006 2007 TOTAL
Tola 452,037 1022,753 2283,355 2717,807 - 6475,952
Wenge 16,269 185,903 339,841 24,020 179,234 745,267
Sipo 44,746 276,789 222,226 18,148 - 561,909
Iroko 6,904 145,717 161,974 - - 314,595
Bosse clair|- : 6,052 - - 6,052
TOTAL 523,956 1631,162 3013,448 2759,975 179,234 8103,775

12

1.7. LISTE DES ESSENCES FORESTIERES EXPLOITEES PAR L'ONATRA

Tableau 3 : Liste des essences forestières exploité par l’'ONATRA

Nom scientifique Nom commercial DME
Entendrophragma angolensis | Tiama 80
Entendrophragma Sapelli 80
cylindricum

Entendrophrragma candolei | Kosipo 80
Entendrophragme utile Sipo 80
Prioria oxyphyllum Tshitola 80
Prioria balsamiferum Tola 80
Milletia laurentii Wenge 60
Khaya anthotheca Acajou d’afrique 80
Guarea cedrata Bossé claire 60
Guarea thomsonii Bossé foncé 60
Staudtia stipitata Niové 50
Chrysophylum africana Longhi 60
Piptadeniastum africanum Dabema 60
Nauclea diderrichi Bilinga 60
Milicia excelsa Iroko/kambala 80
Pycnanthus angolensis Ilomba 80
Albizia ferruginea latandja | 50
Afzelia bipendesis Doussie 60
Antiaris toxicaria Ako 50
Copaifera milbraedii Etimoe 60
Autranella congolensis Mukulungu 80

13
Lannea welwitschii Kumbi 60
Zanthoxylum gilletii Olonvogo 60
Erythrophleum suaveolens Tali 50
Brachystegia laurentii Bomanga 80
Lovoa trichilioides Dibetou | [80
Pterocarpus soyauxii Padouk | 60
Canarium schweinfurthii Aielé 60

1.8. TRANSFORMATION DES GRUMES ISSUES DE LA GARANTIE
D’APPROVISIONNEMENT

En ce qui concerne le coté industriel, nous annonçons qu'il
existe une unité de transformation à Yuki, composé d’une scierie
ayant une capacité de 40 mS/jour. L'ONATRA à le projet de modernisé
la scierie dans un avenir très proche en y en ajoutant en plus du
sciage, une unité déroulage. Sur place au chantier, la scierie qui

existe sera réhabilitée.

2. PROCESSUS D’AMENAGEMENT ET DE CERTIFICATION VOULU
PAR LA SCPT ET VISION DE LA SOCIETE EN CE QUI CONCERNE LA
GESTION DURABLE DES FORETS

2.1. ELABORATION DU PLAN D’AMENAGEMENT DU TITRE FORESTIER

La notification n°/CAB/MIN/ECN-T/15/JEB/2008 du 6
octobre 2008 a déclaré convertible la Garantie d’Approvisionnement
004/91- Oshwe.

L'ONATRA peut donc désormais initier le projet

14
d'aménagement de sa concession et disposera pour ce faire d’un délai
de 4 ans à compter de la signature du contrat de concession.
Les méthodes de travail employées par la Cellule

Aménagement de société seront décrites dans :

+.
La

Le Protocole d’Inventaire d'Aménagement ;

“ Le Protocole des Etudes Socio-économiques.

«

Ces méthodologies de travail répondront aux
prescriptions contenues dans les Guides Opérationnels ayant
trait :

“ Au modèle de rapport d'inventaire d'aménagement ;

“ Aux normes d'inventaire d'aménagement forestier ;

# Aux normes d'élaboration du plan de sondage de l'inventaire
d'aménagement ;

+ Aux normes de stratification forestière À

+ À l'attestation de conformité du plan de sondage ;

* Au protocole de vérification et d'approbation du rapport
d'inventaire d'aménagement ;

“ Aux listes des essences forestières de la République
Démocratique du Congo ;

# Au canevas et guide de réalisation des études socio-
économiques. Au niveau de la Garantie d’Approvisionnement
004/91-Oshwe, les différentes étapes à conduire pour sa
mise sous gestion durable sont les suivantes :

** Dépôt auprès du MECNT du présent Plan de Gestion, incluant

la pré-stratification, second semestre 2012 ;

15
“ Dépôt auprès du MECNT des protocoles d'inventaire et
d’études socio-économiques, courant 2013;

* Dépôt du Plan de sondage de l'inventaire d'aménagement,
auprès du MECNT, courant 2013;

* Réalisation des diagnostics socio-économiques sur la zone
d’emprise de la GA, 2014 ;

Réalisation de l'inventaire d'aménagement forestier, 2014 À

“ Réalisation de travaux cartographiques à travers la constitution
d'une base de données cartographiques sous SIG, la
planification des travaux de terrain, la stratification de
l'occupation du sol..…., 2014 ;

+ Dépôt des rapports techniques auprès du MECNT (Rapports
d'inventaire d'aménagement et d'étude socio-économique),
2015

* Dépôt du Plan d'Aménagement auprès du MECNT, deuxième
semestre 2016, en vue d'une entrée en vigueur (pour la partie
concernant la planification d'exploitation) au début 2016;

+ Mise en œuvre du Plan d'Aménagement dès l'adoption de celui-
ci : préparation et mise en œuvre des documents de gestion
(plans de gestion et Plans Annuels d'Opération), signature et
mise en œuvre des accords constituant la Clause Sociale du
Cahier des Charges.

2.2. VERS LA CERTIFICATION DE LEGALITE ET DE GESTION
DURABLE DES ACTIVITES

2.2.1. Rappel des principes de certification
> Principe 1 - Respect des lois

2
D

é

s
+

%

+

CRITERE 1.1. L'Organisation doit être une entité légalement
définie, ayant un Enregistrement clair, documenté et
incontesté, et disposer d'une autorisation écrite de la part de
l'autorité légalement compétente pour les activités spécifiques.
CRITERE 1.2. L'Organisation doit démontrer que le statut légal
de l'Unité de Gestion (Comprenant les droits fonciers et les
droits d'usage) est clairement défini, ainsi que ses limites.
CRITERE 1.3. L'Organisation doit avoir légalement le droit
d'opérer dans l'Unité de Gestion, en accord avec le statut légal
de l'Organisation et de l'Unité de Gestion, et être conforme aux
obligations légales associées comprises dans les lois nationales
et locales en vigueur, les réglementations et les exigences
administratives. Le droit légal d'opérer doit prévoir la récolte de
produits et/ou la fourniture de services des écosystèmes
provenant de l'Unité de Gestion. L'Organisation doit s'acquitter
des charges associées à ces droits et obligations et prescrites
par la loi.

CRITERE 1.4. L'Organisation doit développer et mettre en
œuvre des mesures, et/ou doit s'engager auprès des instances
de régulation, pour protéger systématiquement l'Unité de
Gestion contre l'utilisation illégale ou non autorisée des
ressources, l'occupation illégale ou d’autres activités illégales.
CRITERE 1.5. L'Organisation doit respecter les lois nationales
et locales en vigueur ainsi que les conventions internationales

17
et les codes de bonnes pratiques obligatoires ratifiés relatifs au
transport et au commerce des produits forestiers au sein de et
depuis l'Unité de Gestion et/ou jusqu'au premier point de
vente.

“ CRITERE 1.6. L'Organisation doit identifier, prévenir et
résoudre les conflits en matière de droit ordinaire ou coutumier
qui peuvent être résolus à l'amiable, au moment opportun, par
le biais d’une concertation avec les parties prenantes
concernées.

+ CRITERE 1.7. L'Organisation doit s'engager publiquement à ne
pas se laisser corrompre ou à ne pas corrompre financièrement
ou sous une autre forme, et à respecter la législation contre la
corruption lorsqu'il en existe une.

En l'absence de loi contre la corruption, l'Organisation doit
mettre en œuvre d'autres mesures de lutte contre la corruption,
proportionnelles à l'échelle et à l'intensité des activités de

gestion et au risque de corruption.

+.

* CRITERE 1.8. L'Organisation doit démontrer son engagement à
long terme pour l'adhésion aux Principes et Critères du FSC
dans l'Unité de Gestion ainsi qu’aux Politiques et Standards
FSC associés. Une déclaration d'engagement doit être publiée

dans un document accessible librement.
> Principe 2 - Droits des travailleurs et conditions de travail
# CRITERE 2.1. L'Organisation doit soutenir les principes et les

droits au travail tels qu'ils sont définis dans la Déclaration de

18
a

%

<<

l'OIT sur les Principes et les Droits Fondamentaux au Travail
(1998), d’après les huit conventions fondamentales de l'OIT.
CRITERE 2.2. L'Organisation doit promouvoir l'égalité homme-
femme dans les pratiques d'embauche, l'accès à la formation,
l'attribution des contrats, les processus de concertation et les
activités de gestion.

CRITERE 2.3. L'Organisation doit mettre en œuvre des
pratiques pour la santé et la sécurité, afin de protéger les
travailleurs contre les risques professionnels en matière de

santé et de sécurité.

Ces pratiques doivent, proportionnellement à l'échelle et à
l'intensité des activités de gestion ainsi qu'aux risques qu’elles
engendrent, respecter ou dépasser les recommandations du
Code de Bonnes Pratiques l'OIT sur la Sécurité et la Santé dans
les travaux forestiers.

CRITERE 2.4. L'Organisation doit offrir une rémunération égale
ou supérieure aux normes minimum de l'industrie forestière ou
aux autres accords salariaux ou salaires minimum reconnus
dans l'industrie forestière, lorsque ces salaires sont supérieurs
au salaire minimum légal. Lorsqu'aucune loi salariale n'existe,
l'Organisation doit, par le biais d'une concertation avec les
travailleurs, développer des mécanismes permettant de fixer un
salaire minimum.

CRITERE 2.5 L'Organisation doit démontrer que les travailleurs
ont été formés à leur mission et sont suffisamment encadrés

19
pour pouvoir mettre en œuvre efficacement et en toute sécurité
le plan de gestion et toutes les activités de gestion.

+ CRITERE 2.6. L'Organisation, par le biais d'une concertation
avec les travailleurs, doit se doter de mécanismes permettant
de résoudre les conflits et d'offrir une compensation équitable
aux travailleurs en cas de perte de leurs biens ou de dommages
causés à leurs biens, en cas de maladies professionnelles ou de
blessures professionnelles survenues lors d’une mission pour le

compte de l'Organisation.

> Principe 3 - Droits des Populations Autochtones

3.1 L'Organisation doit identifier les Populations Autochtones
existant au sein de l'Unité de Gestion ou concernées par les
activités de gestion. L'Organisation doit ensuite, par le biais d'une
concertation avec ces Populations Autochtones, déterminer leurs
droits fonciers, leurs droits d’accès aux ressources forestières et
services éco systémiques.

3.2 Et l’utilisation qu'elles en ont, leurs droits coutumiers, leurs
droits et obligations juridiques qui s’appliquent au sein de l'Unité
de Gestion. L'Organisation doit également identifier les zones où
ces droits sont contestés.

3.3 L'Organisation doit reconnaître et soutenir les droits définis
dans la loi et les droits coutumiers des Populations Autochtones à
garder le contrôle sur les activités de gestion qui ont lieu au sein

l'Unité de Gestion ou qui sont relatives à l'Unité de Gestion, dans

20
la mesure nécessaire à la protection de leurs droits, de leurs
ressources, de leurs terres et de leurs territoires.

3.4 La délégation, par les Populations Autochtones, du contrôle des
activités de gestion à des tierces parties exige un consentement
libre, préalable et éclairé.

3.5 En cas de délégation du contrôle des activités de gestion, un
accord contraignant doit être conclu entre l'Organisation et les
Populations Autochtones, à travers un consentemert libre,
préalable et éclairé. L'accord doit définir la durée de cette
délégation, prévoir une renégociation, un renouvellement, une fin,
en préciser les conditions économiques et les autres conditions.
L'accord doit comprendre des dispositions pour que les
Populations Autochtones puissent contrôler que l'Organisation
respecte ces conditions.

3.6 L'Organisation doit reconnaître et soutenir les droits, les
coutumes et la culture des Populations Autochtones tels qu'ils sont
définis dans la Déclaration des Nations Unies sur les Droits des
Peuples Autochtones (2007) et dans la convention n°169 de
l'OIT(1989).

3.7. L'Organisation, par le biais d'une concertation avec les
Populations Autochtones, doit identifier les sites d'importance
culturelle, écologique, économique, religieuse ou spirituelle, et sur
lesquels les Populations Autochtones détiennent des droits
juridiques ou coutumiers. Ces sites doivent être reconnus par
l'Organisation et leur gestion et/ou leur protection doït être
définies au terme d’un processus de concertation avec ces
Populations Autochtones.

21
3.8 L'Organisation doit soutenir le droit des Populations

Autochtones à protéger et utiliser leur savoir traditionnel et doit

offrir une compensation aux Populations Autochtones pour l'usage

ce

savoir et de leur propriété intellectuelle, Conformément au

critère 3.3, un accord contraignant doit être conclu pour cet usage,

avant qu'il n'ait lieu, entre l'Organisation et les Populations

Autochtones, à travers un consentement libre, préalable et éclairé.

Cet accord doit être conforme à la protection des droits de

propriété intellectuelle.

> Principe 4 - Relations avec les communautés

ee
La

CRITERE 4.1. L'Organisation doit identifier les communautés
locales existant au sein de l'Unité de Gestion et celles qui sont
concernées par les activités de gestion. L'Organisation doit
ensuite, par le biais d'une concertation avec ces communautés
locales, déterminer leurs droits fonciers, leurs droits d’accès
aux ressources forestières et l’utilisation qu’elles en ont, leurs
droits coutumiers, leurs droits et obligations juridiques qui
s'appliquent au sein de l'Unité de Gestion.

CRITÈRE 4.2. L'Organisation doit reconnaître et soutenir les
droits définis dans la loi et les droits coutumiers des
communautés locales à garder le contrôle sur les activités de
gestion qui ont lieu au sein de l'Unité de Gestion ou qui sont
relatives à l’unité de Gestion, dans la mesure nécessaire à la
protection de leurs droits, de leurs ressources, de leurs terres
et de leurs sols et territoires. La délégation, par les

22
*
*

+.
*

communautés locales, du contrôle des activités de gestion à
des tierces parties exige un consentement libre, préalable et
éclairé.

CRITERE 4.3. L'Organisation doit offrir des opportunités
raisonnables, en termes d'emploi, de formation et d'autres
services, aux communautés, aux sous-traitants et aux
fournisseurs locaux, proportionnellement à l'échelle et à
l'intensité de ses activités de gestion.

CRITERE 4.4. L'Organisation doit mettre en œuvre, par le biais
d'une concertation avec les communautés locales, d’autres
activités contribuant à leur développement social et
économique, proportionnellement à l'échelle, à l'intensité et aux
impacts socio-économiques de ses activités de gestion.
CRITERE 4.5. L'Organisation, par le biais d'une concertation
avec les communautés locales, doit prendre des mesures pour
identifier, éviter et atténuer les importants impacts négatifs
sociaux, environnementaux et économiques que peuvent avoir
ses activités de gestion sur les communautés concernées. Ces
mesures doivent être proportionnelles à l'échelle et à l'intensité
de ses activités, aux risques et aux impacts négatifs qu’elles
engendrent.

CRITERE 4.6. L'Organisation, par le biais d'une concertation
avec les communautés locales, doit se doter de mécanismes de
résolution de conflits, et offrir une compensation équitable aux
communautés locales et aux particuliers en cas d'impacts de

ses activités de gestion.

23
# CRITERE 4.7. L'Organisation, par le biais d'une concertation
avec les communautés locales, doit identifier les sites
d'importance culturelle, écologique, économique, religieuse ou
spirituelle, et sur lesquels les communautés locales détiennent
des droits juridiques ou coutumiers. Ces sites doivent être
reconnus par l'Organisation et leur gestion et/ou leur
protection doit être définie au terme d'un processus de
concertation avec ces communautés locales.

* CRITERE 4.8. L'Organisation doit soutenir le droit des
communautés locales à protéger et utiliser leur savoir
traditionnel et doit offrir une compensation aux communautés
locales pour l'usage ce savoir et de leur propriété intellectuelle.
Conformément au critère 3.3, un accord contraignant doit être
conclu pour cet usage, avant qu'il n'ait lieu, entre
l'Organisation et les communautés locales, à travers un
consentement libre, préalable et éclairé. Cet accord doit être

conforme à la protection des droits de propriété intellectuelle.

> Principe 5 - Bénéfices générés par la forêt

* CRITERE 5.1. L'Organisation doit identifier, produire ou
permettre la production de divers bénéfices et/ou produits, à
partir des ressources et des services des écosystèmes existant
dans l'Unité de Gestion, afin de renforcer et de diversifier
l'économie locale, proportionnellement à l'échelle et à l'intensité

des activités de gestion.

24
+ CRITERE 5.2. L'Organisation doit normalement récolter les
produits et services de l'Unité de Gestion à un niveau égal ou
inférieur à celui qui peut être soutenu de manière permanente.

* CRITERE 5.3. L'Organisation doit démontrer que les
externalités positives et négatives des opérations sont prises en

compte dans le plan de gestion.

+.

* CRITERE 5.4. L'Organisation doit privilégier la transformation
locale, les services locaux et la valorisation locale, lorsque cela
est possible, pour répondre aux exigences de l'Organisation,
proportionnellement à l'échelle, à l'intensité et au risque
engendré. Lorsque de tels services n'existent pas localement,
l'Organisation doit œuvrer raisonnablement pour contribuer à
leur mise en place.

*

* CRITERE 5.5. L'Organisation doit démontrer, à travers sa

*

planification et ses dépenses, proportionnellement à l'échelle, à
l'intensité et au risque engendré, son engagement pour une

viabilité économique à long terme.

> Principe 6 - Valeurs et impacts environnementaux

* CRITERE 6.1. L'Organisation doit évaluer les valeurs
environnementales présentes dans l'Unité de Gestion, et celles
en dehors de l'Unité de Gestion qui sont susceptibles d'être

concernées par les activités de gestion.

25
*
Ca

Ba

*
*

Cette évaluation doit être entreprise avec un degré de détail,
une échelle et une fréquence proportionnels à l'échelle et à
l'intensité des activités de gestion ainsi qu'aux risques qu'elles
engendrent, et suffisants pour mettre en œuvre les mesures de
conservation nécessaires, détecter et contrôler les impacts

négatifs éventuels de ces activités.

CRITERE 6.2. Avant le commencement des opérations
perturbatrices, l'Organisation doit identifier et évaluer l'échelle,
l'intensité et le risque des impacts potentiels des activités de
gestion sur les valeurs environnementales identifiées.

CRITERE 6.3. L'Organisation doit identifier et mettre en œuvre
des actions efficaces pour prévenir les impacts négatifs des
activités de gestion sur les valeurs environnementales et pour
limiter et corriger ceux qui se produisent, proportionnellement
à l'échelle, à l'intensité et au risque de ces impacts.

CRITERE 6.4. L'Organisation doit protéger les espèces rares et
menacées et leurs habitats dans l'Unité de Gestion, grâce à des
zones de conservation, des aires de protection, à la connectivité
entre les espaces forestiers et/ou (lorsque cela est nécessaire)
grâce à d'autres mesures directes permettant d'assurer leur
survie et leur pérennité Ces mesures doivent être
proportionnelles à l'échelle, à l'intensité des activités de gestion

ct aux risques qu’elles engendrent, ainsi qu'au statut de

26
+.
*

conservation et aux exigences écologiques des espèces rares et
menacées.

L'Organisation doit prendre en compte la distribution
géographique et les exigences écologiques des espèces rares et
menacées au-delà des limites de l'Unité de Gestion, lorsqu'elle
détermine les mesures qui doivent être prises à l'intérieur de
l'Unité de Gestion.

CRITERE 6.5. L'Organisation doit identifier et protéger des
aires-échantillons représentatives des écosystèmes natifs et/ou
les restaurer vers des conditions plus naturelles. Quand il
n'existe pas d’aires-échantillons représentatives, l'Organisation
doit restaurer une proportion de l'Unité de Gestion vers des
conditions plus naturelles. La taille de ces aires et les mesures
prises pour leur protection ou restauration, doivent être
proportionnelles au statut de conservation et à la valeur de ces
écosystèmes à l'échelle du paysage, ainsi qu’à l'échelle, à
l'intensité des activités de gestion et aux risques qu'elles
engendrent.

CRITERE 6.6. L'Organisation doit maintenir efficacement
l'existence d'espèces et de génotypes natifs et prévenir la perte
de diversité biologique, en particulier via la gestion des habitats
dans l'Unité de Gestion. L'Organisation doit démontrer
l'existence de mesures de gestion pour la chasse, la pêche, le
piégeage et la cueillette.

CRITERE 6.7. L'Organisation doit protéger ou restaurer les
plans et les cours d'eau naturels, les zones humides, les zones
ariennes, et leur connectivité. L'Organisation doit éviter les

27
*
+

%

impacts négatifs sur la qualité et la quantité de l'eau et limiter
et corriger ceux qui se produisent.

CRITERE 6.8. L'Organisation doit gérer le paysage au sein de
l'Unité de Gestion afin de préserver et/ou de restaurer une
mosaïque variée d'espèces ayant des tailles, des classes d'âge,
des envergures et des cycles de régénération correspondant aux
valeurs du paysage alentour, et de façon à accroître la

résilience économique et environnementale.

CRITERE 6.9. L'Organisation ne doit pas convertir les forêts
naturelles en plantations, ni convertir les forêts naturelles ou
les plantations pour une autre utilisation des sols, à l'exception
d'une conversion qui ne concerne qu'une portion très limitéel
de l'Unité de Gestion, et qui engendre à long terme des
bénéfices additionnels clairs, conséquents et assurés en
matière de conservation dans l'Unité de Gestion, et qui
n'endommage pas ni ne menace une zone HVC, ni aucun site
ou ressource nécessaire à la préservation ou à l'accroissemen-
de ces HVC.

CRITERE 6.10. Les Unités de Gestion comprenant des
plantations établies sur des aires résultant de la conversion des
forêts naturelles après 1994 ne peuvent obtenir la certification,
sauf si l’on apporte la preuve claire et suffisante que
l'Organisation n'était pas responsable directement or.
indirectement de ladite conversion, où si la conversion n'e
touché qu'une portion très limitée de l'Unité de Gestion et si

28
elle engendre à long terme des bénéfices additionnels clairs,
conséquents et assurés en matière de conservation dans l'Unité

de Gestion.

> Principe 7 - Planification de la gestion

%
EC

+

CRITERE 7.1. L'Organisation doit, proportionnellement à
l'échelle et à l'intensité de ses activités de gestion ainsi qu’aux
risques qu’elles engendrent, établir des politiques (visions et
valeurs) et des objectifs* de gestion qui soient écologiquement
sensés, socialement bénéfiques et économiquement viables.

Le résumé de ces politiques et de ces objectifs doit être inclus
dans le plan de gestion et publié.

CRITERE 7.2. L'Organisation doit avoir et mettre en œuvre un
plan de gestion pour l'Unité de Gestion. Il doit être parfaitement
conforme aux politiques et aux objectifs tels qu'ils on tété
définis dans le critère 7.1.

Le plan de gestion doit décrire les ressources naturelles
existant dans l'Unité de Gestion et expliquer comment il
permettra de répondre aux exigences de la certification FSC.

Le plan de gestion doit couvrir la planification de la gestion
forestière et la planification de la gestion sociale,
proportionnellement à l'échelle et à l'intensité des activités
planifiées ainsi qu'aux risques qu’elles engendrent.

CRITERE 7.3. Le plan de gestion doit comporter des cibles
vérifiables, d'après lesquelles les progrès de chaque objectif* de

gestion énoncé peuvent être évalués.
“ CRITERE 7.4. L'Organisation doit actualiser et réviser
périodiquement la planification de la gestion et les procédures
de documentation pour y inclure les résultats du contrôle et de
l'évaluation, des concertations avec les parties prenantes ou de
nouvelles informations scientifiques et techniques, ainsi que
pour prendre en compte les modifications du contexte
écologique, social et économique.

# CRITERE 7.5. L'Organisation doit publier et mettre à
disposition gratuitement le résumé du plan de gestion. A
l'exclusion des informations confidentielles, les autres éléments
pertinents du plan de gestion doivent être mis à la disposition
des parties prenantes concernées sur simple demande, pour le

seul coût des frais de reproduction et de traitement.

+.
*

* CRITERE 7.6. L'Organisation doit, proportionnellement à
l'échelle et à l'intensité des activités de gestion ainsi qu'aux
risques qu'elles engendrent, entreprendre activement et en
toute transparence une concertation avec les parties prenantes
concernées par ses activités de gestion et ses processus de
contrôle. L'Organisation doit concerter les parties prenantes

intéressées qui en font la demande.

> Principe 8 - Contrôle et évaluation

* CRITERE 8.1. L'Organisation doit contrôler la mise en œuvre de
son plan de gestion (comprenant ses politiques et ses objectifs),
ses progrès vis-à-vis des activités planifiées, et l'atteinte des
cibles vérifiables.

3C
%
La

L

o
Ca

CRITERE 8.2. L'Organisation doit contrôler et évaluer les
impacts environnementaux et sociaux des activités menées dans
l'Unité de Gestion, et les changements dans ses conditions
environnementales.

CRITERE 8.3. L'Organisation doit analyser les résultats du
contrôle et de l'évaluation et intégrer les conclusions de cette
analyse dans le processus de planification.

CRITERE 8.4. L'Organisation doit mettre à disposition
gratuitement un résumé des résultats du contrôle, à l'exception
des informations confidentielles.

CRITERE 8.5. L'Organisation doit avoir et mettre en place un
système de suivi et de traçabilité, proportionnel à l'échelle et
l'intensité de ses activités de gestion ainsi qu'aux risques

qu'elles engendrent, pour attester le volume et l’origine des

. produits, chaque année, en comparaison avec les prévisions,

pour tous les produits issus de l'Unité de

Gestion et commercialisés sous le label FSC.

Principe 9 - Hautes Valeurs de Conservation

CRITERE 9.1. L'Organisation, par le biais d'une concertation
avec les parties prenantes concernées et intéressées et par
d'autres moyens et d’autres sources, doit évaluer et consigner la
présence et le statut des Hautes Valeurs de Conservation
suivantes dans l'Unité de Gestion, en fonction de la probabilité
de leur présence et proportionnellement à l'échelle et à

31
%,
ed

l'intensité des activités de gestion ainsi qu’aux risques qu’elles
engendrent:

HVC 1 - Diversité des espèces

HCV 2 - Ecosystèmes et mosaïques à l'échelle du paysage

HVC 3 - Ecosystèmes et habitats

HVC 4 - Services essentiels des écosystèmes

HVC 5 - Besoin des communautés

HVC 6 - Valeurs culturelles

CRITERE 9.2. L'Organisation doit développer des stratégies
efficaces pour préserver et/ou accroître les Hautes Valeurs de
Conservation identifiées, par le biais d'une concertation avec les
parties prenantes concernées et intéressées et les experts.
CRITERE 9.3. L'Organisation doit mettre en œuvre des
Stratégies et des actions permettant de préserver et/ou

d'accroître les Hautes Valeurs de Conservation identifiées.

Ces stratégies et ces actions doivent être basées sur le principe
de précaution et doivent être proportionnelles à l'échelle et à
l'intensité des activités de gestion ainsi qu'aux risques qu'elles

engendrent.

CRITERE 9.4. L'Organisation doit démontrer qu'elle met en
œuvre un contrôle périodique pour évaluer les changements de
statut des Hautes Valeurs de Conservation, et doit adapter ses
stratégies de gestion pour garantir leur protection efficace.

Le contrôle doit être proportionnel à l'échelle et à l'intensité des
activités de gestion ainsi qu'aux risques qu’elles engendrent, et

32
a
e

P à

doit également inclure une concertation avec les parties

prenantes concernées et intéressées et les experts.

Principe 10 - Mise en œuvre des activités de gestion

CRITERE 10.1. Après la récolte, et/ou conformément au plan de
gestion, L'Organisation doit, par des méthodes de régénération
naturelle ou artificielle, régénérer le couvert végétal pour rétablir
les conditions de pré-récolte ou des conditions plus naturelles,
au moment opportun.

CRITERE 10.2. L'Organisation doit utiliser, en vue de la
régénération, des espèces qui sont écologiquement adaptées au
site et aux objectifs de gestion. L'Organisation doit utiliser pour
la régénération des espèces natives et des génotypes locaux, à

moins qu'une raison claire et convaincante ne justifie

. l'utilisation d'autres espèces.

2,
Ca

%
ÊC

L
Co

+,
La

CRITERE 10.3. L'Organisation ne doit utiliser des espèces
exotiques que lorsque les connaissances et/ou expérimentations
ont montré que le caractère invasif pouvaient être contrôlé que
des mesures d'atténuation efficaces sont en place.

CRITERE 10.4. L'Organisation ne doit pas utiliser d'organismes
génétiquement modifiés dans l'Unité de Gestion.

CRITERE 10.5. L'Organisation doit utiliser des pratiques de
sylviculture écologiquement appropriées pour la végétation, les
espèces, les sites et les objectifs de gestion.

CRITERE 10.6. L'Organisation doit éviter ou viser à éliminer
l'utilisation d'engrais. En cas d'utilisation d'engrais,

33
o
Ca

*
Ca

l'Organisation doit éviter, limiter et/ou réparer aux dommages

causés aux valeurs environnementales.

CRITERE 10.7. L'Organisation doit pratiquer la lutte intégrée
contre les ravageurs et utiliser des systèmes de sylviculture qui
évitent ou visent à éviter l'utilisation de pesticides ch:miques.
L'Organisation ne doit pas utiliser de pesticides chimiques
interdits par l’apolitique du FSC. En cas d'utilisation de
pesticides, l'Organisation doit prévenir, limiter et/ou réparer les
dommages causés aux valeurs environnementales et à la santé
humaine.

CRITERE 10.8. L'Organisation doit minimiser, surveiller ou
contrôler rigoureusement l'utilisation d'agents de lutte
biologique conformément aux protocoles scientifiques validés au
niveau international. En cas d'utilisation d'agents de lutte
biologique l'Organisation doit prévenir, limiter et/ou réparer les

dommages causés aux Valeurs Environnementales.

CRITERE 10.9. L'Organisation doit évaluer les risques et mettre
en œuvre des activités qui réduisent les impacts négatifs
potentiels en cas de catastrophe naturelle, proportionnellement
à l'échelle, à l'intensité et au risque engendré.

CRITERE 10.10. L'Organisation doit gérer le développement des
infrastructures, les activités de transport, et la sylviculture de
façon à protéger les ressources en eau et les sols, et à éviter,
limiter et/ou réparer les perturbations subies par les espèces,

34
> Salopettes
> Cache poussière
> Gants
> Casquettes à lunette
> Anti bruit
> Et autres.
En vue d’être performant l’entreprise ONATRA ajoutera
d’autres matériels en plus de ce qui existe déjà :
s Débardeurs : en plus de ce que nous avons en place (D7G, CAT
926), nous ajouterons d’autres débardeurs comme le CAT 945 :
+ Bulldozer
 Niveleuse
+ Chargeur frontal : nous avons en place un chargeur du type
Caterpillar et nous pensons ajouter d’autres unités ;
+ Nous avons encore à renforcer notre charroi en grumiers et en
engins divers ;
+ Un séchoir moderne devra être implanté ;
+ Nous disposons sur place des matériels tel que :
> Tronçonneuses
Tir forts
Machettes
Limes
Fers « S »
Groupes électrogènes
Moteurs hors bords

Petits embarcations

NN NN NONONOM

Pulvérisateurs

36
> Affuteuses
> Et autres
Les personnels qui composent l’entreprise sont formés et
expérimentés, nous pouvons citer à titre illustratif :

+ Au niveau des cadres forestiers des spécialistes dans tous
les domaines c.-à-d. la cartographie, la prospection, la
cellule d'aménagement, la scierie,.….

+ Les techniciens forestiers sont disponibles :

> Abatteurs formés
> Prospecteurs expérimentés
> Divers agents techniques c.-à-d. chauffeurs, mécaniciens,

tronçonneurs, infirmiers, …

3. REGLEMENT D'EXPLOITATION SUR LES 4 PREMIERES AAC

3.1. PROGRAMMATION DE L’EXPLOITATION FORESTIERE SUR
LES 4 PREMIERES AAC
8.1.1. Localisation des 4 premières AAC

Ce plan de Gestion a été préparé pour 4 AAC comme prévu
par les dispositions réglementaires et il couvre la période allant de
2013 à 2016. L'entrée en vigueur du Plan d'Aménagement est prévue
pour début 2016, il définira notamment les Blocs d'Aménagement
Quinquennaux (BAQ) en tenant compte tenu des superficies

exploitées d'ici là et de l'analyse des études techniques réalisées.

37
- DESCRIPTION DES LIMITE DES 4 AAC DE SCTP D’OSHWE
AAC4.

Les 4 AAC sont décrit conformément au tableau ci -
dessous. En effet, il s'agira des repéré sur terrain les coordonnées
géographiques fixé. À partir de celle-ci on ouvrira des layons de 1.5 à
2 m de large pour les cas ou il n'existe pas des limites naturelles. Les
arbres le long de ce layon seront marqués par la peinture de

préférence.

Tableau 4 : les points remarquables de la délimitation des 4 AAC

34M 355698 9577637 Li
34M 360414 9577648 [2
34M 356921 9579509 3
34M 357387 9580325 4
34M 364016 9581300 D
34M 369933 9573214 6
34M 367716 9573328 4
34M 371426 9572886 8
34M 364671 9574366 S
34M 363552 9573923 10 :

38
34M 362157 9576809 11
34M 367038 9572643 12
34M 369090 9569811 13
34M 364614 9572335 14
34M 368357 9567465 LS
34M 368657 9567178 16
34M 365645 9567211 17
34M 368578 9568977 18
34M 363068 9569975 19
34M 356423 9575582 20
34M 356509 9574865 21
34M 359498 9574877 22
34M 359524 9573024 23
34M 356766 9568483 24
34M 360239 9568317 25
34M 362691 9572516 26
34M 359544 9572948 27
34M 356282 9571374 28
34M 351559 9565229 29
34M 356171 9567739 30

34M 357345 9571119

31

39
La délimitation des 4 AAC sera matérialisée par des

ayons de 2 mètres de large. Les points de limites des AAC seront
gnalés par des panneaux portant les informations requises
aivant le Guide Opérationnel définis: essant le canevas de

ilaboration du plan annuel d'exploitation fowwærestière, incluant dans
:s unités Les zones non exploitables tellk==s que fortes pentes,

arécages, etc.

40
non productives, En revanche la superficie prise en compte pour
le dimensionnement de l’'AAC Correspond à la Superficie utile
incluse dans ce territoire ;

* Un écart de 5 % Sur la superficie utile a été toléré entre Ja plus
8rande et de la plus petite des AAC.

Tableau 5 : Superficies des 4 Assiettes Annuelles de Coupe

Superficie totale du
AAC Territoire délimité Date théorique d'ouverture
1 “Éosa 01/01/2013
2 2929 01/01/2014
] 2899 01/01/2015
4 2910 01/01/2016
Moyenne918
Somme |11672

Chacune des AAC à une Superficie inférieure à la limite
maximale calculée en C.-à-d. de 2960,92 Ha.

cet écart est repris ci-dessous :
° Avec : Sg : superficie de la plus grande AA
*. Superficie de La plus petite AAC

42
e Si on applique cette formule dans le cas présent on a:

2934 - 2899
ECART= 2034  *100- 1,1%

Donc, 1,1 % est inferieur à 5 %.

3.1.4. Evaluation de la ressource exploitable sur les 4

prochaines années (4 AAC)

Pour évaluer le volume mobilisable à l’hectare, l'ONATRA
s’est référée aux inventaires statistiques réalisés par les SPIAF
(actuelle DIAF) dans la concession.

Le Table 6 : Donne les détails par essences commerciales de
cet inventaire.

Tableau 6 : Résultat des inventaires

essences DME (cm) Nombre des | Densité
tiges (m$/ha)
inventoriées

Classe I

Sapeli 80 3163 0,11

Sipo 80 419 0,01

Wenge 60 9683 0,35

Kosipo 80 561 0,02

Tiama 80 56 (o]

Doussié 60 DT 0 :

Iroko 80 251 0

Sous total 14160 0,51

43
Classe II

Tola 80 2520 0,09
Mukulungu 80 125 (0)
Niové 50 220 (0)
Olonvogo 60 1875 0,06
Tshitola 80 728 0,02
Bossé claire 60 3918 0,14
Dibetou 60 291 0,01
Padouk 80 5905 0,21
Latandza 50 243 (0]
Bomanga 80 412 0,01
Sous total 16237 0,59
Classe III
Tali 939 0,03
Etimoe 202 0
Kumbi 80 109 0
Ako 80 83 0
Aiele 80 56 0
Sous total 1389 0,05
| Total général 31786 0,15

44
Tableau 7 : Estimation de la ressource exploitable pour les 4AAC

(en m3)

Essence AACI1 AAC2 |AAC3 AAC4 Total
Kambala/iroko | 1008 1268 1100 1176 4552
Tiama 1100 1316 1218 1198 4832
Kosipo 704 903 648 960 8215
Sapelli 1027 2456 1930 1552 6965
Sipo 1252 1057 1410 1606 5325
Wenge 3359 2360 1000 3716 10435
Longhi 120 133 100 150 503
Tôla 6850 7893 7821 6893 28957
Bosse claire 1004 1225 1110 1000 4339
Tshitola 1200 1262 1432 1031 4925
Dabema 37 50 90 98 219
Niové 812 780 790 807 3189
Total 18473 20703 |18149 20187 77512
moyenne/ans 19378
moyenne/mois 1615

45
8.1.5. Cohérence de la ressource par rapport à la capacité

d’exploitation

Chaque assiette à un volume moyen de 19378 m3 (volume
annuel exploitable) ce qui signifie que normalement, l’entreprise aura
à exploiter mensuellement 1615 m$. Au vue des matériels à la
disposition des l'ONATRA: il est possible de pouvoir exploiter pour
alimenter le marché en grume et pour ravitailler la scierie prés de

1500 m$ mensuellement.

46
3.1.6. Modalités d’ouverture et de fermeture des 4 AAC
En théorie, une AAC est ouverte en début de chaque année.
Selon l'arrêté ministériel n° 036/CAB/MIN/ECN-EF/2006 du: 5
octobre 2006 (article1 1), les AAC Peuvent être ouvertes durant deux

ans.

ans après sa date d'ouverture effective.

La durée d'application du Plan d'Aménagement est de 25ans, et la
Surface sera découpée en

25 AAC. Chaque Assiette Annuelle de Coupe ne sera ouverte à
l'exploitation qu'une seule fois Pendant la durée de mise en œuvre du

Plan d'Aménagement.

3.1.7. Réseau routier
L’implantation Prévisionnelle du réseau Principal et

Secondaire de route d'exploitation et des parcs à 8rumes doit prendre

en compte lhydrographie et la topographie de Ja Téglon, mais aussi la

répartition de la ressource ligneuse.

45
Dans la suite du projet d'aménagement, les routes

secondaires et les parcs à grumes seront construits sur la base des
cartes de prospection plusieurs mois avant le début des activités
d'exploitation a fin de permettre la stabilisation des matériaux.
Le tracé provisoire des routes principales et secondaires pour les
quatre années du présent Plan de Gestion est présentée dans la Carte
On obtient un total d'environ une moyenne de 6,48 Km de routes
principales. Les routes secondaires représenteraient une moyenne de
8,33 Km. Il serait également nécessaire de construire deux digues
pour exploiter l'AAC 2014 (largeurs évaluées à 500 m et 370 m).
Cela implique qu'environ 51,25 Km de routes seront ouverts lors de
Plan de Gestion 2013 - 2016.

D'autre part les routes existantes devront être réhabilité et
entretenu. Ce sont les routes qui relient les zones d'exploitation au
site d'Oshwe.

Tableau 8 : Longueur prévisionnelles des routes principales

et secondaires à créer dans les 4 AAC

Longueur Route principale | Route secondaire | Total (Km)
(Km) (Km)

AACI 10,27 8,12 18,39

AAC2 07,05 12,04 13,09

AAC3 02,54 6/12 8,66

AAC4 06,06 7,05 x PE À

46
Total 25,2 33,33 51,25

Moyenne 6,48 8,33 14,81

3.2. REGLES D’INTERVENTION EN MILIEU FORESTIER

La société appliquera comme norme d'intervention les
préconisations émises dans les Guides Obpérationnels, et en
particulier les Normes d'Exploitation Forestière à Impact Réduit
(EFIR) et les Normes d’Inventaire d'exploitation. La partie suivante
permet de mettre en avant les points qui sont considérés comme
importants, et de préciser ainsi la mise en œuvre des dispositions

prévues par les normes.

3.2.1. Description technique des opérations forestières
LA SCTP va mettre en place toutes les procédures et
moyens nécessaires à fin de conduire l'exploitation selon les
techniques d'Exploitation Forestière à Impact Réduit (EFIR)

particulièrement dans les domaines suivants :

L,

+ L'inventaire d'exploitation ;
“ La définition et le respect des zones hors exploitation;
“ Le réseau routier et les parcs à grumes ;

“ L’abattage contrôlé ;

+.
La

Le débusquage et le débardage ;
* Le chargement et le transport du bois ;

+ Les opérations post-exploitation.

47
Ces procédures ne sont pas encore toutes initialisées, mais

le seront au fur et à mesure de l'exploitation sur les quatre AAC.

3.2.1.1 L’inventaire d’exploitation

L’inventaire d'exploitation sera conduit de façon à répondre
aux prescriptions contenues dans le Guide Opérationnel définissant
les normes d'inventaire d'exploitation.
Les arbres à identifier lors de l'inventaire d'exploitation et à protéger

lors de l'exploitation sont de 5 types :

# Les arbres exploitables ;
Ce sont les arbres d’essences exploitées, ayant atteint le
Diamètre Minimum d’Exploitabilité (DME), fixé par la loi et dont la
qualité justifie la valorisation. Ces arbres seront numérotés sur carte

et leur numéro sera marqué à la peinture.

# Les arbres d’essences exploitables mais de mauvaise qualité;
Ce sont les arbres d’essences exploitées, ayant atteint le DME, mais

ayant un défaut rédhibitoire. Ces arbres seront marqués d’un « V ».

3.2.1.2. Zones hors exploitation

Certaines zones dans la série productive et des zones avoisinantes
sont plus sensibles que d’autres à une exploitation. Afin de les
protéger, une exclusion d'exploitation s'avère nécessaire.

On réduira ainsi limpact sur les populations, la ressource et
l’environnement.

- Les zones à exclure sont :
48
+.
Û

Zones non exploitables : zones marécageuses, zones à forte
pente (pente supérieure ou égale à 30%) et zones de rochers ;
Zones à valeur culturelle ou religieuse : forêts ou arbres sacrés ;
Zones d'importance écologique, scientifique ou touristique :
zones à très grande diversité floristique ou faunique, habitats
d'espèces endémiques, habitats uniques et fragiles, etc. ;

Zones sensibles, c’est-à-dire en bordure des cours d’eau
permanents, des marigots, autour des marécages. La largeur
minimum des zones sensibles est présentée dans le tableau
suivant :

Cours d’eau (mesuré aux hautes eaux) Largeur de la zone
sensible

Largeur < 10m 50 m sur chaque rive

Ravines 10 m de chaque côté

Ruisseaux où marigots 20 m de chaque côté

Marécages 10 m à partir de la limite

Tête de source 150 m autour

‘ Les exigences légales pour ces zones sont :

Le concessionnaire, grâce à des outils cartographiques, est tenu
de bien localiser les zones à soustraire de l'exploitation et de
minimiser les impacts négatifs sur la ressource, l’environnement
et la population.

Dans ces zones, il est interdit de couper les arbres, et sauf
exception, l'accès des engins y est interdit. En cas de nécessité,
le parcours des engins doit y être le plus court possible afin de

minimiser les perturbations induites.

49
3.2.1.4. Les arbres à protéger
Les arbres à protéger lors de l'exploitation ressortiront en
gros en 3 types :
# Les arbres d’avenir ;
| Ce sont ces arbres qui reconstitueront le volume exploitable
après une rotation. Ils sont par conséquent à protéger afin que ce
volume puisse se reconstituer. Ces arbres seront marqués d’un « @ ».
“ Les arbres patrimoniaux ;

Les études sociales effectuées lors de l'élaboration du plan
d'aménagement identifieront les éventuels arbres patrimoniaux. Ces
arbres sont de grande importance sociale et par conséquent à
protéger. Ils seront marqués d’un « P ».

“* Les semenciers ;

De toutes les tiges numérotées lors du comptage des
essences à exploiter on soustraira certains arbres qui serviront de
Semenciers. Ils porteront un numéro, mais seront marqués d’un « P »
lors du pistage. On sélectionnera ces arbres selon les critères
suivants :

+ Par essence exploitée au minimum 0,02 tiges à l’hectare ou 2
par 100 ha ;

# De qualité A ou B; et

“ Avec un diamètre majeur au DME, préférablement dans les
classes les plus grandes, ou dans les classes qui selon des
études phénologiques constituent les classes avec le taux de
fructification le plus élevé.

À ces arbres seront également ajoutés ceux oubliés lors du
comptage mais rencontrés lors du pistage et jugés exploitables.

50
3.2.1.5. Le réseau routier et les parcs à grumes

Le réseau routier et les parcs à grumes assurent une

évacuation de la ressource forestière ; ils sont indispensables mais

ont des impacts directs et indirects non négligeables.

La SCTP est donc tenu de :

Le
La

L
Ea

%
Ea

Optimiser le tracé du réseau routier secondaire ;

Planifier et optimiser sur le terrain, le réseau des pistes de
débardage et des parcs à grumes ;

Eviter les zones peu riches en bois ;

Contourner les zones à forte pente, marécageuses, écologiques,
sensibles, etc. ;

Limiter autant que possible la surface des parcs à grumes;
Respecter une déforestation maximum de 30 m pour les routes
et leur emprise, tout en tenant compte de leurs caractéristiques
(catégorie, exposition et type de sol) pour garder leur surface au
minimum ;

Maintenir des ponts de canopée, au minimum à tous les D;
kilomètres, et ouvrir les andains latéraux de terrassement à
intervalle régulier (minimum 300 mètres), afin de permettre le
passage des animaux ;

Construire et maintenir des structures de drainage appropriées
pour collecter et évacuer les eaux tout en évitant la dégradation
des couches constitutives de la chaussée, l'érosion des talus et
l'apport de sédiments aux cours d’eau, En aucun cas, l'eau
récupérée dans les caniveaux ne doit être directement évacuée

ji
dans un cours d'eau ;
+ Eviter des perturbations aux rives des cours d’eau ;
“ Préserver les arbres d'avenir et patrimoniaux dans la

planification.

3.2.1.6. Abattage contrôlé

La pratique de l'abattage contrôlé est une technique qui
s’apprend par des formations théoriques et pratiques. De bonnes
visualisations des techniques pourront être trouvées dans le Code
régional d'exploitation à faible impact dans les forêts denses tropicales
humides d’Afrique centrale et de l'Ouest (FAO, 2003) et des modes
d'utilisation de tronçonneuses. Sa mise en application permet de
diminuer l'impact de l'abattage sur l'environnement, la faune et le
personnel.

- La SCTP est donc tenu d'appliquer les techniques d’abattage
contrôlé ci-après énumérées :

# La préparation de l'abattage : décision de l'exécution ou non,
détermination de la direction de chute, nettoyage du fût et les
chemins de fuite ;

“+ L'abattage contrôlé qui comprend : l'égobelage, une entaille et
une coupe correctes formant une bonne charnière et un niveau
bas des coupes ;

* Les mesures de sécurité minima, c'est-à-dire : un personnel
compétent, un matériel en bon état, des équipements de sécurité

et des règles bien définies.

52
3.2.1.7. Ététage et eculage

même quelques Semaines plus tard afin que l'arbre puisse sécher par

ses feuilles.

- Lors de l’étêtage et l'éculage, l'exploitant est tenu de :

=
2
Lo)
©
fs]
fa)
@
Le]
[en
Q
ü
5
a
El
O
5
D
a
A,
ê.
a
ü
D
|
»x
8
£
si
o
a
LS)
®
Q
[es]
È
Ch
Ci]

qualités, longueurs et diamètres à observer ;
quand même être réduits.
- L'exploitant est donc tenu de :

“ éviter les arbres à Protéger ;

+ utiliser au Maximum le treuil et le câble pour le débardage là où

3.2.1.9. Tronçonnage, Marquage et traitement de bois
a. Tronçonnage

Le tronçonnage est une des opérations les plus
importantes, non seulement du Point de vue de l'efficience, mais
aussi de la diminution des impacts Spécifiques. Une récupération de

bois plus grande Permet, à Production égale, de concentrer

- La SCTP est donc tenu de F

* Maximiser le volume et la qualité du bois d'œuvre ;
# Faire appliquer des règles de sécurité lors du tronçonnage.

b. Marquage
Le marquage des billes, grumes et souches permet le suivi
et le contrôle tout au long de la chaîne de l'exploitation. Un marquage
sans erreurs est indispensable.
- Pour ce faire, la SCTP est tenu de :
# Respecter la numérotation de la souche, des grumes, billes et
billons :
+ Numéro de l'arbre ;
+ Numéro de la grume, billes et billons ;
+ Numéro qui réfère au permis ou à l’'AAC;
+ Noter journalière ment les données dans le registre

d'exploitation.

c. Traitement de bois
Après le débardage, l'écorce en partie arrachée ou
endommagée n’assure plus qu'une protection partielle ou incertaine
du bois contre les piqûres d'insectes et moisissures de champignons.
Afin de récupérer le maximum de bois d'œuvre, les grumes doivent
être protégées en tenant compte de la toxicité des produits.
- Lors du traitement du bois, la SCTP est tenu de :
“+ Interdire complètement l’utilisation des pesticides dans les zones
de protection et de conservation, surtout à côté des cours d’eau $
* Évacuer rapidement le bois afin de limiter l’utilisation de
pesticides;
+ Appliquer les traitements spécifiques pour chaque essence ;

55
Limiter la préservation aux essences susceptibles aux attaques ;

“ Employer des produits et quantités qui respectent le plus
possible l’environnement;

* Appliquer le traitement d'une manière qui respecte
l’environnement ;

“ Prévoir des équipements de sécurité pour les traiteurs de bois et
n'utiliser que les produits homologués par l'administration. Ces
équipements sont au minimum :

# Des bottes en caoutchouc ;

+ Protection des yeux ;

+ Pantalon long ;

+ Chemise à manches longues ;

“+ Gants en plastique, résistants aux produits chimiques ;

+ Un respirateur.

3.2.10. Chargement et transport de bois

Les impacts du transport sur l’environnement sont surtout
causés par la construction des routes. Cependant, les camions eux-
mêmes peuvent être à l’origine d’accidents, de pollutions et du
transport illégal de viande de chasse. Afin de diminuer les impacts
négatifs du chargement et du transport de bois, certaines mesures

sont prescrites.

- La SCTP est donc tenu de :

* Ne pas charger les grumiers au-delà de leur capacité utile ;

“ Ancrer la charge à l’aide de chaînes où câbles à chaque
extrémité et d’autres chaînes reparties à des intervalles
réguliers;

56
+ Évacuer le bois des parcs à grumes dans une période de deux
mois au maximum, en priorité les bois susceptibles d’être
attaqués par les insectes ou les champignons ;

“ Maintenir un espace de sécurité d'au moins 20 m du camion
durant tout chargement ou déchargement ;

+ Respecter les limitations de vitesse établies ;

# Ne jamais transporter d’autres passagers avec le grumier ;

# Interdire tout transport de viande de brousse par les véhicules
de l'exploitant ;

“ Interdire la présence de toutes armes à feu à bord des véhicules

de l'exploitant.

3.2.11. Opérations post-exploitation
Afin de laisser les zones exploitées dans un état qui facilite
la régénération ultérieure et éviter toute atteinte supplémentaire à
l’environnement lors de la période de la rotation, certaines opérations
sont nécessaires après l'exploitation.
- Suite à l'exploitation, la SCTP est tenu de :
# Réhabiliter les pistes de débardage et parcs à grumes ;
* Retirer tous les débris d'exploitation dans les zones de

protection des berges, et tout obstacle freinant le libre

passage des eaux ;
* Fermer à la circulation non autorisée les routes qui ne seront pas

57
utilisées avant la deuxième rotation. La fermeture des routes peut

être faite à l'aide de grumes, de fossés creusés ou de barrières

cadenassées.

83.2.12. Gestion des déchets

L'entretien et la réparation des engins et équipements

entraînent l'utilisation ou le remplacement de matériaux nocifs à

l’environnement. L'entretien des équipements et la gestion des

déchets en général doit se faire de sorte que la pollution soit

minimisée.

LA SCTP va donc :

*
La

%
La

Récupérer, stocker, détruire ou évacuer de façon conforme
tout déchet issu des opérations d'exploitation et
particulièrement, récupérer l'huile de vidange ou gasoil
impropre à la consommation ;

limiter l’utilisation des substances ou produits toxiques et les
remplacer dans la mesure du possible par des produits
biodégradables ;

prendre des précautions pour éviter des fuites ou pertes de
carburant ou lubrifiant lors du remplissage des citernes,
engins ou tronçonneuses ;

respecter les distances de sécurité pour les lieux de stockage
d'hydrocarbures, le positionnement des ateliers, des camions
ou des citernes d’approvisionnement, et du garage. Distances

minima de sécurité et dispositions à respecter :

# Stockage des hydrocarbures 50 m des cours d’eau, 100 m

d'habitations

58
+ Approvisionnement 50 m des cours d’eau, sur des lieux bien
drainés et plats

“ Atelier et garage 50 m des cours d’eau

3.2.13. Faune
L'exploitation forestière a des impacts négatifs sur d’autres

ressources des écosystèmes forestiers et particulièrement sur la
faune. Bien que des recherches soient encore nécessaires afin de
déterminer de façon spécifique pour différentes espèces, les impacts
induits de l'exploitation, certaines mesures d'atténuation des impacts
sont bien connues.

- Afin de réduire les impacts négatifs sur la faune, la SCTP est

tenu de :

# Respecter les zones de protection et de conservation prévues ;

# Élaborer et appliquer un règlemert intérieur à l'entreprise
‘concernant la chasse, la consommation et le transport de la
viande de brousse ;

* Limiter l'accès aux zones déjà exploitées par la mise en place de
barrières, le creusage de fossés, ou autres :

* Maintenir des ponts de canopée, au minimum à tous les-1
kilomètre, et ouvrir les andains latéraux de terrassement à
intervalle régulier (minimum 300 mètres), afin de permettre le

passage des animaux ;

pa

* Construire et maintenir des structures de drainage appropriées
pour collecter et évacuer l’eau tout en évitant la dégradation des
couches constitutives de la chaussée, l'érosion des talus et
l'apport de sédiments aux cours d'eau. En aucun cas, l'eau

59
récupérée dans les caniveaux ne doit être directement évacuée
dans un cours d'eau ;
+ Selon les conditions d'exploitations, prévoir des exutoires pour la

faune devant les fronts d'exploitation.

3.2.14. Suivi et contrôle interne de l'exploitation

Une "bonne" exploitation forestière est avant tout une
exploitation consciente de ses forces et faiblesses, capable de prendre
des mesures afin d'améliorer ses performances vis-à-vis des
situations particulières ou des objectifs précis. L'exploitant forestier
pourra avoir une vision claire de son exploitation qu'au regard d'un
mécanisme de suivi et de contrôle interne.

- Afin de mieux connaître son exploitation, la SCTP est tenu
de :

+ Définir un mécanisme de suivi et de contrôle des activités
d'exploitation permettant de s'assurer que les standards minima
de l'exploitation à impact réduit sont respectés dans toutes les
étapes des opérations forestières présentées dans ce guide.

C'est-à-dire :

+ L'inventaire d'exploitation ;

+ Les zones hors exploitation ;

+ Le réseau routier et les parcs à grumes ;
+ L'abattage contrôlé ;

+ L'ététage et l'éculage ;

60
+ Le débusquage et le débardage ;

+ Le tronçonnage, le marquage et le traitement du bois ;
4 Le chargement et le transport du bois ;

*- Les opérations post-exploitation ;

+ La gestion des déchets ;

+ La faune.

3.2.15. Conclusion
Ce guide a été élaboré afin d'orienter les exploitants forestiers lors de
leurs opérations forestières. La plupart des mesures présentées dans
ce document sont d'application facile et requièrent une volonté de
l'exploitant pour l'améliorer de son exploitation. Cependant,
l'application de ces mesures simples permettra de diminuer
considérablement et de façon tangible les impacts négatifs de
l'exploitation forestière, par :
+ L'augmentation de la productivité en bois récolté ;
+ La diminution des surfaces exploitées pour une même
production ;
* La réduction des coûts de production ;
* La diminution des accidents de travail ;
“+ L'amélioration des conditions de travail ;
* La diminution des perturbations au sol ;
“ La diminution de la pollution des eaux ;

%

# La diminution de la pression sur la faune et la flore:

«

ne

* L'amélioration du taux de reconstitution de la forêt.

«

61
3.2.16. Règle d’intervention pour la SCTP

a. Abattage contrôlé dans 004/91

LA SCTP ( ex ONATRA) envisage d’assurer des formations
aux techniques d’abattage contrôlé permettant de minimiser au
maximum les impacts causés par la chute des arbres, de maximiser le
volume de bois par un bon tronçonnage de l'arbre abattu et de
garantir une sécurité maximale des travailleurs. À cette formation
initiale fera suite a une formation continue du personnel à travers des
sessions annuelles d'actualisation et de remise à niveau. Ces
formations permettront aussi de veiller a l'application et au respect
des mesures de sécurité: matériel en bon état, port des équipements

de sécurité, respect des règles.

b. Usage des produits de traitement des bois
L'usage des produits de traitement suit les règles
d'application de ces produits, conformément aux lois et règlements
en vigueur. Les travailleurs sont équipés de tenues spéciales, a fin
d'éviter tout contact du produit avec la peau ou les yeux. L'ensemble
de ces mesures tendent à éviter la pollution des eaux, du sol, de la

flore et de la microfaune.

c. Débusquage et débardage
Le débusquage et le débardage constituent les premières
étapes de transport des bois en grumes, plus précisément de l’endroit
d’abattage au parc de chargement. L'impact de ces deux étapes se
manifeste tant sur le sol que sur le peuplement résiduel.

62
Ces impacts inévitables seront néanmoins réduits en :

+ Réalisant un tracé optimal pour le débardage des grumes fle
plus direct et le moins large) en évitant des virages trop serrés ;

+ Évitant les arbres à protéger ;

* Limitant au minimum les franchissements de cours d’eau et
dans le cas où ceci est impossible, en prenant des précautions
(it de billes perpendiculaire à la berge, passage par un lit
rocheux...) ;

% Limitant l'utilisation des bulldozers au débusquage en

choisissant d’autres moyens d'extraction en cas de pente forte ;

*
La

Utilisant au maximum le treuil et le câble pour le débardage là

où la dimension et le poids des grumes le permettent.

3.2.17. Diverses mesures de gestion

a. Arbres de chantier routier

L'ONATRA procédera à l'abattage de tous les arbres dont
l'enlèvement est jugé nécessaire lors des travaux du tracé des routes
d'évacuation ou par la confection d'ouvrages d'art.

S'il s’agit de bois d'œuvre dont le diamètre est supérieur ou
égal au diamètre minimum d'exploitation, ils seront portés au carnet
de chantier après numérotation, mais ne donneront pas lieu à un
paiement quelconque, ni aux taxes lorsqu'ils sont utilisés pour la
construction de ponts ou d'ouvrages relatifs aux routes forestières et

S'ils n’ont pas été commercialisés.

63
b. Matérialisation des limites de la GA et des AAC
Lorsqu'il n'existe pas de limites naturelles, l'ONATRA
matérialisera les limites de chaque Assiette Annuelle de Coupe. Les
layons tracés pour délimiter les parcelles peuvent être considérés

comme une matérialisation de limite.

c. Matérialisation des zones de protection
Les arbres situés dans les zones tampons bordant les cours
d’eau ou les zones marécageuses seront marqués afin d’assurer leur

protection.

d. Opérations post-exploitation
Afin de laisser les zones exploitées dans un état qui facilite
la régénération ultérieure et éviter toute atteinte supplémentaire à
l’environnement lors de la période de la rotation, certaines opérations
Sont nécessaires après l'exploitation.

- Suite à l'exploitation, la SCTP est tenu de :

+ Réhabiliter les pistes de débardage et parcs à grumes ;

+ Retirer tous les débris d'exploitation dans les zones de
protection des berges, et tout obstacle freinant le libre passage
des eaux ;

+ Fermer à la circulation non autorisée les routes qui ne seront
pas utilisées avant la deuxième rotation. La fermeture des
routes peut être faite à l'aide de grumes, de fossés creusés ou de

barrières cadenassées.
64
€.

Gestion des déchets

L'entretien et la réparation des engins et équipements

entraînent l’utilisation ou le remplacement de matériaux nocifs à

lenvironnement. L'entretien des équipements et la gestion des

déchets en général doit se faire de sorte que la pollution soit

minimisée.

L'ONATRA est donc tenu de :

*
ÊO

na

*.
*

Récupérer, stocker, détruire ou évacuer de façon conforme tout
déchet issu des opérations d'exploitation et particulièrement,
récupérer l'huile de vidange ou gasoil impropre à la
consommation ;

Limiter l’utilisation des substances ou produits toxiques et les
remplacer dans la mesure du possible par des produits
biodégradables ;

Prendre des précautions pour éviter des fuites ou pertes de
carburant ou lubrifiant lors du remplissage des citernes, engins
ou tronçonneuses ;

Respecter les distances de sécurité pour les lieux de stockage
d'hydrocarbures, le positionnement des ateliers, des camions ou
des citernes d’approvisionnement, et du garage.

Distances minima de sécurité et dispositions à respecter :
Stockage des hydrocarbures 50 m des cours d’eau, 100 m
d'habitations

65
“ Approvisionnement 50 m des cours d’eau, sur des lieux bien

drainés et plats

+ Atelier et garage 50 m des cours d’eau

f. Faune
L'exploitation forestière a des impacts négatifs sur d’autres
ressources des écosystèmes forestiers et particulièrement sur la
faune. Bien que des recherches soient encore nécessaires afin de
déterminer de façon spécifique pour différentes espèces, les impacts
induits de l'exploitation, certaines mesures d'atténuation des impacts

sont bien connues.

Afin de réduire les impacts négatifs sur la faune, l'ONATRA
est tenu de :

+ Respecter les zones de protection et de conservation prévues ;

# Élaborer et appliquer un règlement intérieur à l'entreprise
concernant la chasse, la consommation et le transport de la
viande de brousse ;

“# Limiter l'accès aux zones déjà exploitées par la mise en place de
barrières, le creusage de fossés, ou autres :

#* Maintenir des ponts de canopée, au minimum à tous les 1
kilomètre, et ouvrir les andains latéraux de terrassement à
intervalle régulier (minimum 300 mètres), afin de permettre le

passage des animaux ;

66
+ Construire et maintenir des structures de drainage appropriées

pour collecter et évacuer l’eau tout en évitant la dégradation des
couches constitutives de la chaussée, l'érosion des talus et
l'apport de sédiments aux cours d’eau. En aucun cas, l'eau
récupérée dans les caniveaux ne doit être directement évacuée

dans un cours d'eau ;

“ Selon les conditions d'exploitations, prévoir des exutoires pour

la faune devant les fronts d'exploitation.

3.2.14. SUIVI ET CONTRÔLE INTERNE DE L'EXPLOITATION

Une "bonne" exploitation forestière est avant tout une

exploitation consciente de ses forces et faiblesses, capable de prendre

des

mesures afin d'améliorer ses performances vis-à-vis des

situations particulières ou des objectifs précis. L'exploitant forestier

pourra avoir une vision claire de son exploitation qu'au regard d'un

mécanisme de suivi et de contrôle interne.

Afin de mieux connaître son exploitation, la est tenu de :

“ Définir un mécanisme de suivi et de contrôle des activités

$ - Ru À

d'exploitation permettant de s'assurer que les stancards minima

de l'exploitation à impact réduit sont respectés dans toutes les

‘étapes des opérations forestières présentées dans ce guide.

C'est-à-dire :

L'inventaire d'exploitation ;

Les zones hors exploitation ;

Le réseau routier et les parcs à grumes :

L'abattage contrôlé ;
67
L'étêtage et l'éculage ;

Le débusquage et le débardage ;

Le tronçonnage, le marquage et le traitement du bois ;
Le chargement et le transport du bois ;

Les opérations post-exploitation ;

La gestion des déchets ;

VAE VIRE PR IE

La faune.

3.2.15. PROGRAMME INDUSTRIEL DE L’ONATRA
La transformation du bois. Unité de transformation se

trouve à Yuki, composé d'une scierie ayant une capacité de 40 m/
jour. La société à le projet de modernisé cette unité dans un avenir
très proche en y en ajoutant en plus du sciage, une unité déroulage.

Sur place au chantier, la scierie qui existait jadis sera réhabilitée.

4. PROGRAMME RATTACHE A LA GARANTIE
D’APPROVISIONNEMENT 004/91-Oshwe

Au cours des premières années d'exploitation, l'ONATRA a
investi dans un important programme de développement au profit des
populations locales qui vivent sur le territoire de la concession.

Conformément à l’Arrêté Ministériel n°023/CAB /MIN/ECN-
T/28/JEB/10 du 7 juin 2010, le concessionnaire LA COMPAGNIE

DES BOIS à négocier un accord avec les populations constituant la
clause sociale de son cahier des charges.
Cet accord entre la société et les populations locales permet de

définir les conditions de la contribution du concessionnaire aux

68
besoins de ces dernières en matière de structures sociales
collectives (alimentation en eau potable, éducation, santé, routes
d'accès.) tant en ce qui concerne la construction, l'entretien et le
fonctionnement.

La Clause Sociale est négociée entre ONATRA et les
Groupements Batito et Bolie , ces Groupement sont les seuls dont le
territoire coutumier se superpose avec le bloc défini de ces 4
Assiettes Annuelles de Coupe, et constitue la communauté locale avec
la quelle a négocié L'ONATRA.

L'accord a abouti à une liste des réalisations sociales à
effectuer pendant la durée du Plan de Gestion, financées grâce à une
ristourne versée par la société au prorata des productions réalisées.

Le montant de cette ristourne est versé sur un fonds de
développement local propre au groupement. Il est indexé sur le
volume exploité par la société ; l'indexation étant variable selon les

essences. L’Arrêté Ministériel n°023/10stipule que la société doit

alimenter le fonds de développement à hauteur de 2 à 5 dollars par
ms.

Les négociations engagée sont permis de définir un prix par
mètre cube de bois exploité. Alors, grâce à l'évaluation du volume, il
est possible d’estimer le montant prévisionnel total du Fonds de
Développement.

Au terme de l’Arrêté Ministériel 023/10, l'ONATRA versera
sur le Fonds de Développement une avance de 10 % de la somme
totale prévisionnelle avant le début des travaux.

Le comité local de gestion mis en place lors de la
59
négociation des accords constituant la Clause Sociale du Cahier des
Charges se réunira pour examiner l’avancement des travaux, l’état et
la gestion du Fonds de Développement et convenu de préciser au
dernier trimestre de l’année en cours les spécifications des

infrastructures à réaliser l’année suivante.

S. SYNTHESE GENERALE DU PLAN DE GESTION SUR 4 ANS

5.12 CHRONOGRAMME DE L'ENSEMBLE DES ACTIVITES
La planification prévisionnelle des activités sur la durée du

présent Plan de Gestion est présentée par le chronogramme ci-

dessous.

70
Tableau 9 : Chronogramme prévisionnel des activités sur la durée du Plan d'Aménagement

Préparation du cahier des charges provisoire

Sigrialure du œnlral de concession

Préparation du Plan d'Aménagement

Dépôt des protocoles socio-économiques et d'inventaire

Pré-nventaire d'aménagement

Rapport de pré-inventaire

2013 1 2014 1 2015 1 2016

Etude cartographique
Diagnostics socio-économiques
Inventaire d'aménagement

Dépôt du rapport d'études préliminaires

Dépôt du Plan d'Aménagement

Mise en exploitation forestère

Irventaires d'exploitation

Aménagement du camp des travailleurs

Exploitation

Opérations post-exploitation

Infrastructures socio-économiques

Consultation avec les populations rveraines

ENGAGEMENTS SOCIAUX ET INDUSTRILS DE LA SCTP SUR LES 4 PREMIERES
ANNEES

CLAUSES SOCIALES DU CAHIER DES CHARGES
VIS-A-VIS DES POLUPALITIONS LOCALES RIVERAINES

La SCTP a signé les clauses sociales du cahier des charges avec deux Groupements, à
savoir :

1. Groupement BATITO Secteur Lukenie
- Village YOOKE KANGUNDA
- - Village BONKOTO

2. Groupement BOLIE Secteur KANGARA
- Village BWANDA

Pour les groupements BATITO et BOLIE, villages BONKOTO et BWANDA, les travaux
suivants sont prévus :

1. Ouverture de la route BONKOTO-BWANDA(+-35Km) et de BWANDA-YUKI+-65
Km)

2: Construire en dur (briques cuites et tôles ondulées galvanisées) et équiper
deux écoles primaires à BONKOTO et à BWANDA.

3. Construire en dure et équiper deux centres de santé dans les mêmes villages
précités.

4. Construire un pont sur la rivière DILO

5. Construire un marché à BWANDA

6. Aménager deux sources d’eau potable dans chacun de deux villages
susmentionnés.
Le cout estimatif de ces réalisations est repris au tableau

5.2. PROGRAMME D'EXPLOITATION, INDUSTRIEL ET SOCIAL
L'ONATRA va intégrer au fur et à mesure l’ensemble des
normes d'Exploitation à Faible Impact, dans l'intention d'obtenir à
moyen terme la certification de sa gestion durable.

L’ONATRA a négocié avec les populations des Groupements
BATITO et BOLIE un accord constituant la clause sociale du cahier
des charges de la concession. Cet accord prévoit la réalisation
d'infrastructures socio-économiques évaluées à 250.700 $, financées
à cette hauteur par le Fonds de Développement, géré par un Comité
de gestion et alimenté au prorata de la production réalisée, à hauteur
de2 à 5$/ mS$ selon les groupes d’essences.

Le montant évalué des ristournes est de 278.295 $ sur les dans de

mise en œuvre du Plan de Gestion.
Tableau 10 : Prévision fond de développement

Assiet.Ann.Coupe | AAC1 AAC2 AAC3 AAC4 Total Taux Total $
ESSENCES unitaire $ :
Kambala/iroko 1008 1268 1100 1176 4552 4 208 .
Tiama 1100 1316 1218 1198 4832. : & 19328
Kosipo 704 903 648 960 3215 4 12860 7
Sapelli 1027 2456 1930 : 1552 6965 Lh 27860.
Sipo 1252 1057 1410 1606 5325 4 21300
Wenge 3359 2360 1000 3716 10435 RS) 52179:
Longhi 120 133 | 100 150 503 Es 1.
Tôla 6850 7893 | 7321 6893 28957 3 86871. +
Bosse claire 1004 1225 - | 1110 1000 4339 3 13017.
Tshitola 1200: 1262 1432 1031 4925 3 14775

| Dabema 37 50 90 98 275 3 825

Niové 812 780 790 807 3189 à 9567
Total 18473 20703 18149 20187 77512 278295
moyenne/ans 19378 : 69573,75
moyenne/mois 1615 5797,8125.

Cette somme concerne les

groupements Batito et Bolie qui sont propriétaires de la superficie occupée par les

ENGAGEMENTS SOCIAUX ET INDUSTRILS DE LA SCTP SUR LES 4 PREMIERES ANNEES
CLAUSES SOCIALES pu CAHIER DES CHARGES
VIS-A-VIS DES POLUPALITIONS LOCALES RIVERAINES
La SCTP a signé les clauses sociales du cahier des charges avec deux Groupements, à savoir :

2. Groupement BATITO Secteur Lukenie
-__ Village YOOKE KANGUNDA
2 - Village BONKOTO

2. Groupement BOLIE Secteur KANGARA
- Village BWANDA
Pour les groupements BATITO et BOLIE, villages BONKOTO et BWANDA, les travaux suivants sont prévus :

7. Ouverture de la route BONKOTO-BWANDA(+-35Km) et de BWANDA-YUKI+-65 Km)

8. Construire en dur (briques cuites et tôles ondulées galvanisées) et équiper deux écoles primaires à BONKOTO et à
BWANDA.

3. Construire en dure et équiper deux centres de santé dans les mêmes villages précités.

10.Construire un pont sur la rivière DILO

11.Construire un marché à BWANDA

12.Aménager deux sources d’eau potable dans chacun de deux villages susmentionnés.
Le cout estimatif de ces réalisations est repris au tableau 11.
Tableau 11. COUT DES INFRASTRUCTURES SOCIO-ECONOMIQUES

GROUPEMENTS
Secteur KUKENIE

Tableau 12. PLANNING PREVISIONNEL DES REALISATIONS SOCIO-ECONOMIQUES
TRIMESTRES

Construction BWANDA
Centre de Santé BONKOTO

Constr &équip BONKOTO
Ecole

BWANDA

Route BONKOTO

BWANDA

Source BWANDA

BONKOTO

Marché BWANDA

Transport BONKOTO

BWANDA

5.2.2. ORGANISATION DE LA BASE-VIE

La société se propose de faire des actions en faveur des ayants droits de l’entreprise ; en

effet, nous aurons dans un avenir très proche des actions suivantes :

S.2.3. Construction d’un camp des travailleurs
AYVUD PIVLCUCIUUS à li lADrICAUON GES DrIQUES cuites en associant toute la population et
plus particulièrement les écoles pour cette activité. Des maçons ainsi que d’autres corps de métiers
seront localement recrutés pour la construction d’un camp selon le modèle et les plans que nous
proposerons. Il s’agit ici de nouveaux camps à construire dans un site délocalisé pour besoin

d'exploitation.
5.2.4. Réhabilitation du Centre médico-chirurgical de la société

Un personnel qualifié est déjà en place et la régularité des produits pharmaceutiques sera
assurée. Il est prévu de compléter les équipements avec les matériels d'imagerie médicale pour une
prise en charge complète des patients ONATRA ainsi que ceux provenant des villages riverains. Des
programmes d'éducation sanitaire populaire seront maintenus et développés en vue de prévenir

certaines pathologies si courantes endémiques ou pandémiques dans la région.
5.2.5. Réhabilitation. de la cantine des travailleurs

Approvisionnement en produits vivriers manufacturés et locaux, frais et surgelés. La société
redynamisera son service agricole pour les besoins du personnel en produits et denrée de première
nécessité. Un programme d’appui à l'élevage du petit bétail et basse-cour familiale sera mis sur pied
en vue de diminuer la pression de la population sur la faune sauvage. Pa ailleurs, la Société
prospectera le site favorable à l'élevage du gros bétail dont le produit carné ravitaillera périodiquement

la cantine populaire.

5.2.6. Organisation du loisir des travailleurs
> projection des films éducatifs sur la protection et Conservation de l’environnement et autres.

5.83. LA CONSTRUCTION DES ouvrages

* Des ponts seront construits Sur tous les cours d’eau où passeront des routes

+ Il est prévu l'installation des parcs pour le stockage des grumes

+ Situé dans la cuvette centrale la concession renferme naturellement les endroits marécageux qui
nécessiteront que l’on Construise des digues là ou passeront des routes.

-Telle est la ferme volonté de la SCTP ex-ONATRA exprimée dans ce plan de gestion et clauses

sociales du cahier des charges convenues avec les populations riveraines.
ANNEXES
ANNEXE 1
CARTE LOCALISATION DES 4 ASSIETTES
Localisation des 4 AAC de la GA 004/91 de ONATRA
Territoire de Oshwe /Province de Bandundu. Sup:121 214 Ha
1943 30€

Légende

© Localité Strates
© Pointde repère des AAC [ES Forêt Marécageuse
Route Forêt Secondaire jeune
orêt secondaire Adulte
Forêt Primaire
Culture et Régénération
Savane

34M 362775 9570888121
34M 362626 9573140/| 22
34M 359697 9574408 |23
34M 361303 9572131 |241|
34M 361797 9569390125
34M 360005 95718911|:26
34M 360279 95683431|27
34M 356766 9568483128
34M 359524 9573024129
34M 359520 9574877||.30
34M 362157 9576809 11 | 34M 356435 095748721131
34M 367038 95726431] 12
34M 369090 95698111|13
34M 364614 9572335114
34M 368357 9567465115
34M 365644 9567210116
Datum:WGS 1984 34M 364763 9570547117
Canevas chifirés en DMS ; : | 34M 365139 95667461
Realisé par ONATRA : 34M 362664 9565656 | 19
ie É 34M 363200 9570240||:20

ANNEXE 2
CARTE RESEAU ROUTIER
3°500"S

3°55'0"S

Réseau routier à mettre en place dans les 4 AAC de la GA 004/91 de ONATRA

Territoire de Oshwe /Province de Bandundu. Sup:121 214 Ha

]

19°40'0"E

19°45'0"E

19°50'0"E

3°500"S

Légende

® Localité
— — Route Secondaire
——— Rivière
Route Locale
—— Route Principale

LC] aac

0 1,5 3 6 Km
ot ut jo Ni «fe + à

ao

e

8  [Souræ:1GC

&

| DatumWGS 1984

| Canevas chiffrés en DMS
Realisé par ONATRA
Décembre 2012
Occupation du sol de la GA 004/91 de ONATRA
Territoire de Oshwe /Province de Bandundu. Sup:121 214 Ha
19°30'0"E 19°35'0"E 19°40'0"E 19°45'0"E 19°50'0"E 19°55'0"E 20°5'0"E 20°10'0"E

3°450"S

Légende / |

® Localité
—— Route
: Rivière
{ ET imite GA | \-
Gunericies par Strates |
Forêt maécageuse :37 723 Ha°}
Forêt secondaire adulte:37 282 Ha | |
Forêt primaire :32 916 Ha |<
Forêt secondaire jeune: 7 989 Ha
(Culture et régénération: 5 168 Ha

Savane :137 Ha
:121 214 Ha

3°550"S

trates
| Forêt Marécageuse
Forêt Secondaire jeune
Forêt secondaire Adulte|
Forêt Primaire

Savane

(rs
doi” Mu \S \ 177

| p
s LS/

LQOnKp !__RK$7 Nkolobelo
e —ndolo NE < N Datum:WGS 1984

/ Bai NS a. ) à
Bulumb® ( Dbaya Nkuni)_} |
*Dibéya Lubye, Lubue

19°30'0"E 19°35'0"E 19°40'0"E 19°45'0"E 19°50'0"E 20°0'0"E 20°100"E |

rs Canevas chiffrés en DMS
\= Reelisé par ONATRA
& Décembre 2012

ra
19°30'0"E

Occupation du sol de la GA 004/91 de ONATRA
Territoire de Oshwe /Province de Bandundu. Sup:121 214 Ha

19°35'0"E

Mbeo

Mun$or, Mpiin
°,Nking

e AD À
Pac NZembe

19°40'0"E

Mungal Ipamu

19°35'0"E

19°40'0"E

19°45'0"E

19°45'0"E

19°50'0"E

19°50'0"E

dolo! Nkulu

Dibaya Nkuni | ) À

19°55'0"E 20*0'0"E 20*5'0"E

20°100"E

Légende

——— Route
Rivière

C1 Limite GA

© /
à
® Localité F7 4

Il r:
Forêt secondaire adulte:37 282 Ha
Forêt secondaire jeune: 7 989 Ha

/ (Culture et régénération: 5 168 Ha
Savane :137 Ha

Forêt maécageuse 7 723 Hal}

Forêt primaire :32 916 Ha |<

[Total :121 214 Ha

à”

Forêt Marécageuse
Forêt Secondaire jeune
Forêt secondaire Adulte|
Forêt Primaire

Culture et Régénération|

Savane
| \
; | Onko
e _
/ F urCE:
indolo £ Datum: WGS 1984
A Canevas chiffrés en DMS
& Realisé par ONATRA
(© Décembre 2012

}®
19°55"

20°10'0"E

Occupation du sol de la GA 004/91 de ONATRA
Territoire de Oshwe /Province de Bandundu. Sup:121 214 Ha

19°30'0"E 19°35'0"E 19°40'0"E 19°45'0"E 19°50'0"E 19°55'0"E 20°0'0"E 20*5'0"E 20°100"E

=)

[ + /

Légende

©
Ÿ
® Localité E f
/
\

#

Route
Rivière

ÿ +
CT Limite GA |

Forêt maécageuse :37 723 Hal]
— [Forêt secondaire adulte:37 282 Ha

Forêt primaire :32 916 Ha |

Forêt secondaire jeune: 7 989 Ha

Culture et régénération: 5 168 Ha |

:137 Ha |

:121214Haf—-

Forêt Secondaire jeune

Forêt secondaire Adulte|
Forêt Primaire
Culture et Régénération|
/ Savane
/ Væ
dolo Vkutu \ NV LATUISZ
= \ } |
é | \ K°/ Nkolo)
jure:
Ba —ndolo EE Datum: WGS 1984
| BanKSi Dbaya Nkuni Ye Canevas chiffrés en DMS
Bulumb® ( e ons, NW / la

Realisé par ONATRA
*Dibéya LUbwe, Lubue

Décembre 2012

19°30'0"E 19°35'0"E 19°40'0"E 19°45'0"E 19°50'0"E 19°55'0"E 20*0'0"E 20°50"E 20°10'0"E

Occupation du sol de la GA 004/91 de ONATRA
Territoire de Oshwe /Province de Bandundu. Sup:121 214 Ha
19°300"E 19°350"E 19°400'E 19°450"E 19°500"E 19°550"E 20°50"E 20°100"E

Légende
© Localité
Route
= Rivière

CL Limite GA
IS! ies pa S

Forêt maécageuse :37 723 Han}
Forêt secondaire adulte:37 282 Ha
Forêt primaire :32 916 Ha
Forêt secondaire jeune: 7 989 Ha
Culture et régénération: 5 168 Ha
Savane :137 Ha
[Total : 121 214 Ha

| {/, F0
/Strates

FR ) M Forét Marécageuse
À Alar $ à d 4 à + j Forêt Secondaire jeune
dions *Ipang® AN } 1 | ] Forêt secondaire Adulte]

: Forêt Primaire
Etsieme
LT

}

fHdolo Mulu TI

.°e ) / % Source Tec
\tgre lEsäna + e —Andolo N | Dalum:WGS 1984

Mun8or, MP ÿ: Dibaya Nkuni | Rene pe DNS
°,\king_ - re d y

19°300"E 19°35'0"E 19°40'0"E 19°45'0"E 19°50'0"E 19°55'0"E 20°0'0"E 20°5'0'

Occupation du sol de la GA 004/91 de ONATRA |
Territoire de Oshwe /Province de Bandundu. Sup:121 214 Ha
19°30'0"E 19°35'0"E 19°400'E 19°45'0"E 19°50'0"E 19°550"E 20°50"E 20°100"E

Légende
® Localité
Route
Rivière

Superficies par Strates
Forêt maécageuse  :37 723 Hal]
Forêt secondaire adulte:37 282 Ha
Forêt primaire :32 916 Ha
Forêt secondaire jeune: 7 989 Ha
Culture et régénération: 5 168 Ha
Savane :137 Ha
[Total :121214Ha/f

trates
Forêt Marécageuse
orêt Secondaire jeune
Forêt secondaire Adulte!

Forêt Primaire
À F " Culture et Régénératior

LI]
Gtsur PT ë Aankold [EM Savane É
. … NC > Wédolo! Mkuu |
Et = 0 ; S) & | ” | \ lobelo

ndolo | Dalum:WGS 1984

Canevas chiffrés en DMS |
ras Realsé par ONATRA |
DA 2012, |

19°55'0"E 20°10'0'E

19°300"E 19°35'0"E 19°40'0"E 19°45'0"E 19°50'0"E

ANNEXE 4
CARTE LOCALISATION DE LA GA
Localisation de la GA 004/91 de ONATRA
Territoire de Oshwe /Province de Bandundu. Sup:121 214 | la
19°39'0"E

19°48'0"E 19°570"E

e
Bandundu

3°45'0"S

Légende

® Localité
Route
Rivière

[es | Limite GA

= 0 195 390 780 Km
mb En nd if
7 1/300 000

4:30

(Source:1GC
Datum:WGS 1984
Canevas chiffrés en DMS
Realisé par ONATRA
Décembre 2012

ANNEXE 5
DERNIERS PERMIS
Territoire de Oshwe /Province de Bandundu. Sup:121 214 Ha
19°39'0"E 19°48'0"E 19°57'0"E

| Localisation des anciens permis d'exploitation de la GA 004/91 de ONATRA |

Légende
e Localité

Rivière
——— Route

C_] Limite GA

Permis 2003

Permis 2004

Permis 2005

Permis 2006

EX Permis 2007

BourelGc
Datum:WGS 1984
Canevas chiffrés en DMS |
Realisé par ONATRA |
Décembre 2012 =}

10°R0'0"E 1Q°ARD"F AQR7NUE

